

SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (‘Agreement”) is being entered
into by Workiva Inc. and Scott G. Ryan (together, the “Parties”). All
capitalized terms not defined herein will have the meaning set forth in the
Employment Agreement between the Parties, dated February 19, 2018 (“Employment
Agreement”).


        WHEREAS, Mr. Ryan has been employed by Workiva subject to the terms of
the Employment Agreement;


        WHEREAS, Mr. Ryan has received the following equity grants in connection
with his employment, pursuant to the (a) Amended and Restated Workiva Inc. 2009
Incentive Plan, (b) Workiva Inc. 2014 Equity Incentive Plan, as Amended, and (c)
Workiva Inc. Nonqualified Deferred Compensation Plan (all options and shares
issued to Mr. Ryan, in the aggregate, pursuant to these plans, “Equity Awards”):
(i) 200,000 stock options at a price of $17.92, 25,000 of which remain unvested,
(ii) 50,000 stock options at a price of $13.55, 9,375 of which remain unvested,
(iii) 35,955 service-based vesting restricted stock units on February 1, 2018,
11,985 of which remain unvested, (iv) 143,820 service-based cliff vesting
restricted stock units on February 1, 2018, which are scheduled to vest on
February 1, 2021, (v) 38,700 shares of service-based vesting restricted stock
units on February 1, 2019, 25,800 of which remain unvested, and (v) 35,095
shares of service-based vesting restricted stock units on February 3, 2020 (the
“2020 RSUs”);


        WHEREAS, the Parties have mutually agreed to set aside the termination
provisions of the Employment Agreement and separate pursuant to the terms of
this Agreement; and


        WHEREAS, the Parties wish to resolve all matters related to Mr. Ryan’s
employment with and termination from Workiva in an amicable manner.


        THEREFORE, the Parties agree as follows:
1.TERMINATION.
1.1. Sections 5.1 through 5.6 of the Employment Agreement are superseded in
their entirety by mutual agreement of the Parties and replaced by the terms of
this Agreement. For clarity, Section 7 of the Employment Agreement regarding
Restrictive Covenants will remain in full force and effect following the
execution of this Agreement.
1.2. Mr. Ryan’s termination from employment with Workiva will be effective at
the close of business on April 10, 2020 (“Termination Date”).
2. VALUABLE CONSIDERATION.
2.1. Workiva agrees to pay Mr. Ryan a separation payment in an amount equal to
$1,154,932 (one million, one hundred fifty four thousand, nine hundred and
thirty-two dollars). This amount will be paid in a lump sum within ten (10) days
after the Effective Date, as defined below, and will be less all required
withholding (“Separation Payment”).



--------------------------------------------------------------------------------





2.2. Assuming Mr. Ryan elects to continue his health insurance pursuant to
COBRA, Workiva will make the full premium payments on his behalf for eighteen
months or until he is eligible for the benefits of another employer, whichever
occurs first.
2.3. Workiva will also accelerate the vesting of all Equity Awards (other than
the 2020 Award) unvested as of the Termination Date, subject to Mr. Ryan’s
timely execution and non-revocation of this Agreement; provided, however, that
any delays in the settlement or payment of such awards that are set forth in the
applicable award agreement or the Workiva Inc. Nonqualified Deferred
Compensation Plan, or that are required under § 409A of the Code, will remain in
effect.
2.3.1. Mr. Ryan agrees to forfeit all 35,095 unvested restricted stock units
granted to Mr. Ryan pursuant to the 2020 Award and hereby surrenders the 2020
Award for cancellation, and the Company hereby accepts such surrender and
cancellation, effective as of the Effective Date.
2.3.2. To the extent, taxes are due upon delivery of shares associated with the
Equity Awards, Workiva will withhold shares to cover such taxes, unless Mr. Ryan
notifies Workiva, in writing at the time he returns this signed Agreement that
he wishes to pay Workiva cash for this tax withholding and actually does so
prior to the relevant distribution date.
2.5  Mr. Ryan acknowledges that the benefits described above are over and above
anything owed to him by law, contract or under the policies of the Workiva, and
that they are being provided to him in exchange for his entering into this
Agreement.
3. RELEASE, WAIVER AND COVENANTS NOT TO SUE.
3.1. Mr. Ryan hereby releases and waives all claims and causes of action of any
kind that he has, known and unknown, against Workiva, including its owners,
officers, directors, employees, affiliates, agents, successors and/or assigns
(Workiva together with these individuals and entities are referred to as the
“Released Parties”). This release and waiver includes all claims and causes of
action that he has under any federal, state or local law, including Title VII of
the Civil Rights Act, the Americans with Disabilities Act and the Age
Discrimination in Employment Act, and their state law equivalents. It also
includes any common law claims, such as contract and tort claims.
3.2. Mr. Ryan agrees not to file any lawsuit based on claims he has released in
this Agreement, although he may participate in an investigation or proceeding
conducted by an administrative agency provided he agrees to waive his right to
any monetary recovery.
3.3. This release and waiver by Mr. Ryan does not apply to any suit to enforce
this Agreement or to any claims under the Age Discrimination in Employment Act
that may arise after the date on which Mr. Ryan executes this Agreement.


-2-



--------------------------------------------------------------------------------





3.4. In exchange for Mr. Ryan’s waiver and release of claims against the
Released Parties, and non-revocation of any portion of that release, Workiva
expressly waives and releases any and all claims against Mr. Ryan that may be
waived and released by law with the exception of claims arising out of or
attributable to: (i) events, acts, or omissions taking place after the Parties'
execution of the Agreement; and (ii) Mr. Ryan's breach of any terms and
conditions of the Agreement.
4. RETURN OF PROPERTY.
4.1.  Mr. Ryan agrees that he will return to Workiva by no later than the
Termination Date, all tangible items or property belonging to Workiva, unless
otherwise agreed to in writing by the Company. Mr. Ryan understands that his
receipt of the Separation Payment pursuant to this Agreement is contingent upon
the return of all property.
5. CONFIDENTIALITY.
5.1. Mr. Ryan agrees not to disclose the existence or terms of this Agreement to
any third party without the prior written consent of Workiva, except that he may
discuss the terms of this Agreement with his attorney, spouse, tax advisor and
as required by law.
4.2. Mr. Ryan acknowledges and agrees to abide by his ongoing obligation,
pursuant to the Employment Agreement, to maintain the confidentiality of all
Workiva proprietary information with which he came in contact during his
employment.


6. NON-DISPARAGEMENT.
6.1. Mr. Ryan confirms and agrees that he will not make any oral or written
statements to any third party about any of the Released Parties that are
intended or reasonably likely to disparage any of them in any way, however, he
is not prohibited from testifying truthfully under oath or providing truthful
information in connection with an agency proceeding.
7. KNOWING AND VOLUNTARY RELEASE.
7.1. Mr. Ryan has been given this Agreement on April 8, 2020 and has 21 days in
which to consider whether to execute it.
7.2. Mr. Ryan agrees that he has signed this Agreement knowingly and voluntarily
and not as a result of threats or coercion.
7.3. MR. RYAN IS HEREBY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.
-3-



--------------------------------------------------------------------------------





8. ENTIRE AGREEMENT AND SEVERABILITY.
8.1. The Parties agree that this Agreement sets forth the entire agreement
between them and supersedes any other written or oral understanding or contract
they may have, with the exception of those terms of the Employment Agreement
which expressly survive the termination of Mr. Ryan’s employment and/or are
designated herein as provisions that survive.
9. APPLICABLE LAW.
9.1. This Agreement is governed by the laws of the State of Iowa without regard
for its choice of law principles.
10. EFFECTIVE DATE.
10.1.  To accept the terms of this Agreement, Mr. Ryan must sign and deliver it
to Workiva, c/o Emily Forrester.
10.2. Mr. Ryan may revoke this Agreement during the seven-day period immediately
following his execution of the Agreement by delivering written notice of
revocation to Workiva, c/o Ms. Forrester. Assuming no revocation, this Agreement
will become final and binding on both Parties on the eighth day following
Employee’s execution of this Agreement (“Effective Date”).


HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO ENTER INTO
THIS AGREEMENT, THE UNDERSIGNED EXECUTE THIS AGREEMENT ON THE DATES SET FORTH
BELOW.




SCOTT G. RYAN
WORKIVA INC.
/s/ Scott G. Ryan/s/ Troy M. CalkinsDate: April 9, 2020Title: Executive Vice
President, Chief Administrative Officer and Corporate SecretaryDate: April 9,
2020





-4-

